DISMISS; and Opinion Filed May 15, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00273-CV

                                 JAMES PRICE, Appellant

                                              V.

                           PARAGON AMERICA LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                            Trial Court Cause No. 13C-0284-2

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers

       Stating the parties have settled all claims, appellant has filed a motion to dismiss the

appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal with prejudice. See id.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE
150273F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

JAMES PRICE, Appellant                               On Appeal from the County Court at Law
                                                     No. 2, Kaufman County, Texas
No. 05-15-00273-CV        V.                         Trial Court Cause No. 13C-0284-2.
                                                     Opinion delivered by Justice Lang-Miers.
PARAGON AMERICA LLC, Appellee                        Justices Francis and Whitehill participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal with
prejudice.

      Subject to any agreement between the parties, we ORDER appellee Paragon America
LLC recover its costs, if any, of this appeal from appellant James Price.


Judgment entered this 15th day of May, 2015.




                                               –2–